DETAILED ACTION
1.          Claims 1-20 have been examined and are pending.

Response to Amendment
2.          In response to the amendments received in the Office on 5/11/2021, the Office acknowledges the current status of the claims: claims 1 and 8 have been amended, and no new matter appears to be added.
3.          In response to the amendments received in the Office on 5/11/2021, the rejections of claims 8-14 under 35 USC §101 have been withdrawn.

Response to Arguments
4.         Applicant's arguments filed 5/11/2021 with respect to the rejections of claims 1-4, 6, 8-11, 13, 15-17, and 19 as being anticipated by United States Patent Application Publication 2003/0233427 A1 to Taguchi (hereinafter “Taguchi”) have been fully considered but they are not persuasive. 
     a) Applicant argues Taguchi fails to disclose “merging, via the link with the one or more first FC networking device zones associated with the first FC networking device (Taguchi: Figure 10 with [0040-0042] - corresponds to merging SAN devices in a sub-map into a single SAN group.), each of the one or more second FC networking device zones that identifies at least one zone member device that is not local to the second FC networking device (Interpreted to correspond one or more FC-SAN devices from one level/zone/sub-group NOT belonging to another set of FC-SAN devices from another one level/zone/sub-group. Taguchi discloses this feature in at least Figure 10 with [0040-0043] by creating zones of SAN groups including SAN sub-groups that may belong to a singular level/zone/sub-group.), while not merging each of the one or more second FC networking device zones that identify only zone members that are local to the second FC networking device (Interpreted to correspond one or more FC-SAN devices from one level/zone/sub-group NOT belonging to another set of FCSAN devices from another one level/zone/sub-group. Taguchi discloses this feature in at least Figure 10 with [0040-0043] by creating zones of SAN groups including SAN subgroups that may belong to a singular level/zone/sub-group.).” (See Remarks, page 10. In support of this argument, Applicant states “Rather, a DB management program 530 in Taguchi creates (1008) ‘zone views’ of SAN segment level sub-map objects. Furthermore, the DB management program 530 that performs the functionality discussed in paragraphs [0040]-[0043] of Taguchi is included in the global SAN manager 310 of Fig. 3 of Taguchi. For Taguchi to disclose the FC networking device performing limited zone merging operations of the Applicant’s claims, the “zone merging” of Taguchi would have to be performed by the FC switch 346 illustrated in Fig. 3.” (See Remarks, page 11). Examiner interprets “merging” to “connecting”, and any FC device of a network operable to connect to one or more other FC devices of one or more other networks will merge the devices with said networks. In Taguchi, limited merging corresponds to sub-group merging, or local merging, and any merging outside the sub-group may correspond to remote merging (See Taguchi: [0040-0043]).
     Examiner respectfully maintains the rejections of claims 1-4, 6, 8-11, 13, 15-17, and 19 as being anticipated by United States Patent Application Publication 2003/0233427 A1 to Taguchi.
5/11/2021 with respect to the rejections of claims 5, 7, 12, 14, 18, and 20 as being unpatentable over Taguchi in view of United States Patent Application Publication 2013/0010638 A1 to Sasso et al. (hereinafter “Sasso”) have been fully considered but they are not persuasive. Applicant contends claims 5, 7, 12, 14, 18, and 20 are allowable at least based on their dependencies of their respective base claims being allowable in view of the arguments presented with respect to Taguchi (See Remarks, pages 12-13). 
     Examiner respectfully maintains the rejections of claims 5, 7, 12, 14, 18, and 20 as being unpatentable over Taguchi and Sasso.

Claim Rejections - 35 USC § 102
6.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-4, 6, 8-11, 13, 15-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication 2003/0233427 A1 to Taguchi (hereinafter “Taguchi”).
            Regarding Claim 1, Taguchi discloses a zone merging system (Taguchi: Figures 1 and 2 with [0024-0025] – corresponds to an FC-SAN (fibre channel storage area network) comprising a plurality of zones. See also [0002].), comprising:
     a Fibre Channel (FC) network (Taguchi: Figures 1 and 2 with [0024-0025] – corresponds to an FC-SAN (fibre channel storage area network) comprising a plurality of zones. See also [0002].) that includes:
          a first FC networking device that is associated with one or more first FC networking device zones (Taguchi: Figure 1 with [0011] and [0024] – corresponds to one or more of a plurality FC technology-based devices located in a plurality different FC-SAN zones. See also Figure 2 with [0012], [0025], and [0030].), wherein each of the one or more first FC networking device zones identifies a plurality of zone member devices that are permitted to communicate with each other (Taguchi: Figure 2 with [0025] – at each level/zone of the FC-SAN topology, a plurality of FC technology-based devices are operable to communicate with each other. See also Figure 3 with [0026].); and
          a second FC networking device that is associated with one or more second FC networking device zones (Taguchi: Figure 1 with [0011] and [0024] – corresponds to one or more of a plurality FC technology-based devices located in a plurality different FC-SAN zones. See also Figure 2 with [0012], [0025], and [0030].), wherein each of the one or more second FC networking device zones identifies a plurality of zone member devices that are permitted to communicate with each other (Taguchi: Figure 2 with [0025] – at each level/zone of the FC-SAN topology, a plurality of FC technology-based devices are operable to communicate with each other. See also Figure 3 with [0026].); and 
          wherein the second FC networking device is configured to:
               perform limited zone merging operations subsequent to establishing a link with the first FC networking device (Taguchi: Figure 10 with [0040-0042] – corresponds to merging SAN devices in a sub-map into a single SAN group. “Limited” merging may correspond to a sub-group prior to a single SAN group.) that include:
                    merging, via the link with the one or more first FC networking device zones associated with the first FC networking device (Taguchi: Figure 10 with [0040-0042] – corresponds to merging SAN devices in a sub-map into a single SAN group.), each of the one or more second FC networking device zones that identifies at least one zone member device that is not local to the second FC networking device (Interpreted to correspond one or more FC-SAN devices from one level/zone/sub-group NOT belonging to another set of FC-SAN devices from another one level/zone/sub-group. Taguchi discloses this feature in at least Figure 10 with [0040-0043] by creating zones of SAN groups including SAN sub-groups that may belong to a singular level/zone/sub-group.), while not merging each of the one or more second FC networking device zones that identify only zone members that are local to the second FC networking device (Interpreted to correspond one or more FC-SAN devices from one level/zone/sub-group NOT belonging to another set of FC-SAN devices from another one level/zone/sub-group. Taguchi discloses this feature in 
            Regarding Claim 2, Taguchi discloses the system of claim 1, wherein the performing the limited zone merging operations include:
     not merging each of the one or more second FC networking devices zones that identify only zone members that are local to the second FC networking device and zone members that are not logged in to an FC networking device (Interpreted to correspond to a negative limitation insomuch as merging is not performed for unidentified devices. See Taguchi at Figure 10 with [0040-0043] – corresponds to merging SAN devices in a sub-map into a single SAN group.).
            Regarding Claim 3, Taguchi discloses the system of claim 1, wherein the performing the limited zone merging operations include: 
     not merging each of the one or more second FC networking devices zones that identify only zone members that are not logged in to an FC networking device (Taguchi: [0047-0051] - Interpreted to correspond to a negative limitation insomuch as merging is not performed for unidentified devices. However, Taguchi discloses a discovery process of an FC SAN switch when no FC object IDs for FC technology-based device is “logged” as a device in the FC-based area.).
             Regarding Claim 4, Taguchi discloses the system of claim 1, wherein the performing the limited zone merging operations include:
     merging, via the link with the one or more second FC networking device zones associated with the second FC networking device, each of the one or more first FC networking device zones that identifies at least one zone member device that is not local to the first FC networking device, while not merging each of the one or more first FC networking device zones that identify only zone members that are local to the first FC networking device (Interpreted to correspond one or more FC-SAN devices from one level/zone/sub-group NOT belonging to another set of FC-SAN devices from another one level/zone/sub-group. Taguchi discloses this feature in at least Figure 10 with [0040-0043] by creating zones of SAN groups including SAN sub-groups that may belong to a singular level/zone/sub-group. [0047-0051] - Interpreted to correspond to a negative limitation insomuch as merging is not performed for unidentified devices. However, Taguchi discloses a discovery process of an FC SAN switch when no FC object IDs for FC technology-based device is “logged” as a device in the FC-based area.).
            Regarding Claim 6, Taguchi discloses the system of claim 1, wherein the second FC networking device is configured to:
     determine that a zone member device that is identified by one of the one or more second FC networking device zones has logged in to the FC network and, in response, conduct the performing the limited zone merging operations (Suggested by Taguchi in at least [0046-0047], wherein in order to be considered at least an “FC object”, the device must first have an IP connection and an FC connection. Prior to performing a merging operation).

            Claims 8-11 and 13, directed to system (apparatus) embodiment of claims 1-4 and 6, respectively, recite similar features as claims 1-4 and 6 and are therefore rejected upon the same grounds as claims 1-4 and 6. Please see above rejections of claims 1-4 and 6. Taguchi further discloses the information handling system comprising a communication system, processing system, and a memory system in at least [0027-0032] with Figures 4 and 5.
            Claims 15-17 and 19, directed to a method embodiment of claims 1, 2, 4, and 6, respectively, recite similar features as claims 1, 2, 4, and 6 and are therefore rejected upon the same grounds as claims 1, 2, 4, and 6. Please see above rejections of claims 1, 2, 4, and 6. 

Claim Rejections - 35 USC § 103
9.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.          The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.       This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
13.         Claims 5, 7, 12, 14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi in view of United States Patent Application Publication 2013/0010638 A1 to Sasso et al. (hereinafter “Sasso”).
            Regarding Claim 5, Taguchi discloses the system of claim 4, but does not expressly disclose wherein the performing the limited zone merging operations include:
     determining, during the merging of each of the one or more first FC networking device zones that identifies at least one zone member device that is not local to the first FC networking device, that there is a conflict with a second FC networking device zone and a conflicted first FC networking device zone; and
     forwarding, to a third FC networking device coupled to the second FC networking device via a second link, the conflicted first FC networking device zone while 
            However, determining a conflict in a merging process is not new or novel in view of Sasso. Sasso also is concerned with merging in a fibre-channel network (Sasso: [0009]). Sasso discloses
     determining, during the merging of each of the one or more first FC networking device zones that identifies at least one zone member device that is not local to the first FC networking device, that there is a conflict with a second FC networking device zone and a conflicted first FC networking device zone (Sasso: [0013-0014] – conflict during merging between a stand-alone FC switch attempting to merge with one or more network switches reviews a domain ID list of “local” network switches assigned to it, and the one or more other network switches reviews said domain ID list for possible conflicts. See also Figure 4 with [0028-0031].); and
     forwarding, to a third FC networking device coupled to the second FC networking device via a second link, the conflicted first FC networking device zone while not merging the conflicted first FC networking zone with the one or more second FC networking device zones (Sasso: Figure 4 with [0028-0031] – corresponds to sending a DIA_REJECT frame back to another node in the FC network, and further isolates both ports (sides) of the conflicted switch without merging.).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the FC technology-based network of Taguchi in view of the merging scheme for FC technology-based network of Sasso to 
            Regarding Claim 7, Taguchi discloses the system of claim 1, wherein the second FC networking device is configured to:
     initialize a port on the second FC networking device to which the link is connected (Taguchi: [0008] and [0031-0035] – initializing a database configuration includes initializing one or more ports of an FC device.), but does not expressly disclose    perform a name server exchange that indicates whether zone member devices are local or not local to the second FC networking device, wherein the limited zone merging operations are performed subsequent the initializing the port and the performing the name server exchange.
            However, Sasso discloses perform a name server exchange that indicates whether zone member devices are local or not local to the second FC networking device, wherein the limited zone merging operations are performed subsequent the initializing the port and the performing the name server exchange (Sasso: Abstract – defines Exchange Fabric Parameters (EFP). See also [0009] and [0013] – an EFP is exchanged between one or more devices in the FC network wherein a domain list is used to ascertain a conflict between the devices and each of their listed devices (from a domain list). Further in [0021], Sasso states “Domain ID list 50 is the list of one or more predetermined or default domain IDs assigned to switch 10(5).  Stand-alone switch 10(5) uses this stored list 50, as well as the received EFP frame 60(2), to determine if the switch can merge with FC network 5 without the requirement of a Build Fabric phase or a Principal Switch Selection phase.  More specifically, processor 30 executes domain ID comparison process logic 55 to compare the list of domain IDs contained in the EFP frame 60(2) with the one or more domain IDs in domain ID list 50 to determine if there is a conflict between any domain IDs.”, which suggests the merging occurs subsequent to identifying ports and receiving the EFP).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the FC technology-based network of Taguchi in view of the merging scheme for FC technology-based network of Sasso to recognize and resolve conflicts when merging FC-based network switches for the reasons of increasing the size of an existing FC network by reducing the number of conflicts of FC-based domains. (Sasso: [0003]).
            Claims 12 and 14, dependent upon independent claim 8, recite similar features as claims 5 and 7, respectively, and are therefore rejected upon the same grounds as claims 5 and 7. Please see above rejections of claims 5 and 7.
            Claims 18 and 20, dependent upon independent claim 15, recite similar features as claims 5 and 7, respectively, and are therefore rejected upon the same grounds as claims 5 and 7. Please see above rejections of claims 5 and 7.

Conclusion
14.        THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

15.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163.  The examiner can normally be reached on M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        June 24, 2021